Citation Nr: 0729842	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  He also served in the Kentucky Army National Guard 
from February 1976 to August 1981, and from May 1985 to May 
1994.  Additionally, the veteran served additional periods of 
active duty/active duty for training from August 1980 to 
August 1981, and from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in April 2005 rendered 
by the Louisville, Kentucky (RO), of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran presented 
testimony before the Board in June 2007; a transcript of that 
hearing was produced and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has come before the Board claiming that the RO 
erred when it did not grant him a compensable evaluation for 
his service-connected bilateral hearing loss.  He asserts 
that he is only capable of understanding others when he 
directly faces them and can see them speaking.  He contends 
that while he now has hearing aids, the volume of said aids 
must be increased so much that they produce ringing which 
further interferes with his ability to discern voices and 
other sounds.  The veteran testified during the recent travel 
Board hearing that his hearing has worsened since he was last 
examined for compensation purposes.  

After further consideration of the veteran's testimony before 
the Board, and after reviewing the veteran's claims folder, 
it is the decision of the Board that a final decision should 
be deferred for the purpose of obtaining additional medical 
information and a current examination.  Specifically, the 
veteran has claimed that he has sought out repeated treatment 
at the Audiology Department of his local VA Medical Center.  
The veteran has not been specific as to when he received 
treatment.  Nevertheless, it is unclear from the Board's 
review of the claims folder as to whether all of the 
veteran's Audiological Department records have been obtained 
and included in the claims folder.  As such, any additional 
records should be obtained.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is remanded for the following development:

1.  The RO/AMC should obtain from the 
Audiological Department of the Louisville 
VA Medical Center copies of the veteran's 
medical records stemming from January 
2004 to the present.  All records 
obtained should be added to the claims 
folder.  

2.  After the veteran's medical records, 
if any, have been obtained and included 
in the claims folder, the RO/AMC should 
arrange for the veteran to be examined by 
VA audiologist in order to determine the 
extent of the veteran's bilateral hearing 
loss.  The claims folder and a copy of 
this remand are to be made available to 
the examiner to review prior to the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
To the extent possible, the examiner 
should provide comments with respect to 
the veteran's assertions that his hearing 
aids inhibit his ability to discern 
voices and sounds when in use.  

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be accomplished.  

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the usual time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  He has the right to submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

